 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TOU CHRISTMAS THAO,                               No. 2:17-cv-2396 AC P
11                       Petitioner,
12           v.                                         ORDER
13    SUPERIOR COURT OF CALIFORNIA,
      COUNTY OF SACRAMENTO,
14
                         Respondent.
15

16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 27, 2017, petitioner was directed either to submit an affidavit in support of

21   his request to proceed in forma pauperis or to pay the required $5.00 filing fee within thirty days.

22   See ECF No. 3. To date, petitioner has done neither.

23          Petitioner will be given a second and final opportunity to comply with the court’s order.

24   Failure to do so will result in a recommendation that this action be dismissed for failure to comply

25   with a court order and for failure to prosecute.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

28   support of his request to proceed in forma pauperis or the appropriate filing fee, and
                                                        1
 1           2. The Clerk of Court shall send petitioner a copy of the in forma pauperis form used in
 2   this district.
 3   DATED: December 14, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
